NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            21-APR-2021
                                            09:19 AM
                                            Dkt. 19 ODSD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

VICTORIA MAIKUI and on Behalf of Minor, Petitioner-Appellant, v.
                JAMES MAIKUI, Respondent-Appellee


         APPEAL FROM THE FAMILY COURT OF THE THIRD CIRCUIT
                        (FC-DA NO. 20-1-008)


                      ORDER DISMISSING APPEAL
  (By:   Hiraoka, Presiding Judge, Wadsworth and Nakasone, JJ.)
           Upon review of the record, it appears that:
           (1) On July 30, 2020, Petitioner-Appellant Victoria
Maikui (Maikui) filed the notice of appeal;
           (2) On September 22, 2020, the family court clerk filed
the record on appeal, and the appellate clerk notified the
parties that the statement of jurisdiction and opening brief were
due on or before October 2, 2020, and November 2, 2020,
respectively;
           (3) Maikui failed to file either document or request an
extension of time;
           (4) On November 18, 2020, the appellate clerk notified
Maikui that the time for filing the statement of jurisdiction and
opening brief had expired, the matter would be called to the
court's attention on November 30, 2020, for appropriate action,
which could include dismissal of the appeal, under Hawai#i Rules
of Appellate Procedure Rules 12.1(e) and 30, and Maikui could
request relief from default by motion; and
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          (5) Maikui took no further action in this appeal.
          Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
          DATED:   Honolulu, Hawai#i, April 21, 2021.

                                      /s/ Keith K. Hiraoka
                                      Presiding Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2